Title: To Thomas Jefferson from Philip Norborne Nicholas, 28 April 1803
From: Nicholas, Philip Norborne
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond April 28th 1803.
          
          I wrote to the Secretary of State some time ago and mentioned that Mr William Duval of this city had been induced to resign his office of commissioner of bankruptcy just previous to the elections for the Assembly for which he was a candidate at the solicitation of the republicans here & to which he was ineligible from his holding a commission under the general Government, and that it would be convenient to Mr Duval & acceptable to the Republicans here if the administration should see no impropriety in his reappointment.
          I believe Mr Duval discharged the duties of the office with great fidelity and to the satisfaction of those concerned. & I could wish to see him in the same situation. If the administration should feel any difficulty as to the reappointment of Major Duval from the peculiar circumstances of the case, I would beg leave to mention that I believe Peyton Randolph would accept the appointment. I believe he is known to you Sir & that he is every way both from ability & discretion qualified for the proper discharge of the duties of the office. But I would by no means wish the latter gentleman to be thought of unless the administration should feel any difficulty in the reappointment of Major Duvall which would be agreable to us here because it is convenient to him & he is qualified for the office. I hope you will excuse the liberty I have taken on this subject and believe me with every consideration of sincere regard & friendship
          
            Philip Norborne Nicholas
          
          
            P.S. I am informed by the Secretary to the Commissioners of bankruptcy that there is great want of another commissioner & I imagine from Mr Duvalls having acted on all the cases which have occured here that his being reappointed would from that circumstance contribute to facilitate the business very much. There are a great number of cases which are in this situation.
          
        